Citation Nr: 0530059	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  01-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran that served on active 
duty from October 1960 to October 1964, and from December 
1968 to October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office(RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to indemnity and dependency compensation benefits 
under the provisions of 38 U.S.C.A. § 1318.  

This case was previously before the Board.  In July 2003, the 
appellant's issue was remanded for further development.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA is applicable to this appeal.  

A review of the claims file showed that in August 2005, the 
Board requested a medical opinion from the Veterans Health 
Administration (VHA) pursuant to authority granted by 38 
C.F.R. § 20.901(a) (2005).  In September 2005, the appellant 
was notified of the Board's request and she was provided a 
copy of the VHA medical opinion.  That letter also informed 
the appellant that she had 60 days to review the medical 
opinion and submit any additional evidence or argument.  A 
Medical Opinion Response Form was enclosed for the veteran to 
complete and return to the Board.  She requested that the 
Board remand the issue to the agency of original jurisdiction 
(AOJ) for review of the VHA medical opinion. 

Thereafter, the appellant's representative submitted a Motion 
to Remand, also dated in September 2005, which re-stated some 
of the procedural history of the appeal and reiterated the 
veteran's request for a remand.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should take the necessary 
action(s) to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should review the claims file, 
to include any evidence added to the 
record since the issuance of the 
Supplemental Statement of the Case in 
February 2005, and the VHA medical 
opinion dated in August 2005.  

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

